     Case 2:20-cv-00654 Document 25 Filed 11/20/20 Page 1 of 2 PageID #: 304



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


JOSEPH GREGOR, as parent
and guardian of ANNA GREGOR,
a minor,
             Plaintiff,

v.                                                           Civ. Action No. 2:20-cv-00654

WEST VIRGINIA SECONDARY
SCHOOLS ACTIVITIES COMMISSION
and the
WEST VIRGINIA BOARD OF EDUCATION,
a state agency,
              Defendants.


                     AGREED ORDER OF VOLUNT ARY DISMISSAL

       The parties, by undersigned counsel, advise the Court that they have jointly agreed upon

a voluntary dismissal of this case with prejudice, and ask that the matter be stricken from the

docket. All parties have agreed to bear their own costs and fees.


                   November 20, 2020
       ENTERED on ---------




Prepared by:

ls/Sharon F. Iskra
Sharon F. Iskra (WVSB # 6582)
Bailey & Glasser LLP
209 Capitol Street
Charleston, WV 25301
(304) 345-6555 (Telephone)
(304) 342-1110 (Fax)
siskra@baileyglasser.com
Case 2:20-cv-00654 Document 25 Filed 11/20/20 Page 2 of 2 PageID #: 305
